Citation Nr: 0819339	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference hearing in July 2006.  A 
transcript of the hearing is of record.

In September 2006, the Board remanded for further 
development.  

The veteran's motion for advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007) in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its September 2006 remand, the Board noted the veteran's 
PTSD stressors included seeing a number of men killed in 
action (KIA) while serving with the 45th Field Artillery 
Division in Inchon, Korea, from June 1952 to November 1952, 
as a field wireman.  As to the names of two of the KIAs, one 
man's name, as can best be made out from the handwritten 
statements obtained from the claimant, was "Albert Tendnaren" 
and the other man's last name was "Denaris."  Other stressors 
identified in the record were having his unit stationed near 
a mine field, seeing mine field explosions every day, seeing 
body-parts, and having as one of his duties searching for 
land mines by sticking a bayonet into the ground.

The September 2006 remand instructed the RO/AMC that it 
should attempt to verify the stressors already found in the 
claims files with the appropriate Federal agency regardless 
of whether or not the claimant replied to VA's subsequent 
request for more details regarding his stressors.  No such 
development was thereafter undertaken by the RO/AMC.  
Therefore, since the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders, another remand is required to attempt to 
verify the veteran's stressors.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC must contact the United 
Stated Army and Joint Services Records 
Research Center (JSRRC) and, after 
providing JSRRC with a summary of the 
stressor information outlined above, 
ask JSRRC if it can verify any of the 
veteran's stressors.  If JSRRC is 
unable to verify the veteran's 
stressors, a written statement 
memorializing this fact must be 
associated with the claims files.

2.	If, and only if, JSRRC is able to 
verify any of the veteran's stressors, 
should the RO/AMC schedule the veteran 
for a VA psychiatric examination.  The 
claims folders are to be made available 
to the examiner for review in 
conjunction with the examination.  
Based on a review of the claims folders 
and the results of the examination, the 
examiner is to answer the following 
questions:

a.  Is it as least as likely as not 
that the veteran has PTSD?

b.  If so, is it as least as likely 
as not that PTSD was caused by any 
of the independently verifiable in-
service stressors?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Note: If the examiner does not diagnose 
PTSD, she/he must explain why.

3.	If, while in remand status, additional 
evidence or information received 
triggers a need for further development 
or assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
such as providing the veteran with 
updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  38 U.S.C.A. §§ 5100, 5103, 
5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).

4.	Thereafter, the RO/AMC must 
readjudicate the veteran's claim.  The 
RO/AMC is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

